EXHIBIT Vanguard Natural Resources, LLC OWNERSHIP LIST as of December31, 2009 Place of Percentage Entity Name Incorporation Owner Ownership Trust Energy Company, LLC Kentucky Vanguard Natural Gas, LLC 100 % Ariana Energy, LLC Tennessee Vanguard Natural Gas, LLC 100 % Vanguard Natural Gas, LLC Kentucky Vanguard Natural Resources, LLC 100 % VNR Holdings, LLC Delaware Vanguard Natural Gas, LLC 100 % Vanguard Permian, LLC Delaware Vanguard Natural Gas, LLC 100 % VNR Finance Corp. Delaware Vanguard Natural Resources, LLC 100 %
